DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5


Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 3/2/2022.Claims 1-16 are pending. In response to Amendment, the previous rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Zacharias et al (US 2003/0159141) in view of Geri et al (US 2017/0035517) are withdrawn. The terminal disclaimer has been accepted . 

				
				Allowable Subject Matter 
Claims 1-16 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Zacharias et al teaches the system for medical software tools, comprising: 
an image stream interface module configured to receive an image stream from a surgical camera; ( paragraph [0004] a video camera located in the surgical microscope receiving an image through a beam splitter that is similar to the surgeons view of the surgical area); 
a user interface overlay module ( 22, figure 2) configured to provide a user interface overlay adapted for presentation over the image stream( paragraph [0002];superposing computer-generated graphic information over portions of another video image); 
an optical sensor located corresponding with said surgical camera for registering momentary changes in spectral characteristics reflected from a tissue surface under inspection (paragraph [0087-0088]); 
a medical software tools module configured to provide a medical software tool through the user interface ( paragraph [0086] display screen that allows a user to select among different operating modes and graphic display overlay templates used while processing surgical apparatus 18 serial data stream to provide a digital RGB video image for video overlay console), the medical software tool being configured to perform an operation with respect to the image stream and provide an output adapted to be presented over the image stream(Paragraph[0002] devices used for superposing computer generated graphic information over portions of another video image and more particularly is related to a device for producing an output video signal of a surgical procedure where portions of the video image are replaced by computer generated graphic information in digital video format derived from a data signal containing meaningful operational parameters from a surgical apparatus; see also figure 4 display data overlay); a medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions(paragraph [0084]). 
Geri et al teaches providing a computer system configured for use in an operating room;  providing a display connected to said computer system;  obtaining patient image information about the biological tissues of a particular patient for storing in said computer system;  generating, using specialized software executing on the computer system, a dynamic image of the biological tissues of the particular patient for display on said display, said generating utilizing said patient image information such that said dynamic image of tissues is displayed on said display realistically representing corresponding actual tissues of the particular patient;  generating, using said computer system, a user tool model for dynamically interacting with said dynamic image of tissues via manipulations input by a user for display on said display;  adjusting, using a user input to said computer system, the dynamic image of tissues displayed on said display by adding or modifying features of said tissues for display to adjust anatomical structures that are in the actual biological tissue of the particular patient;  and generating, using the 
computer system, a realistic simulation of at least a part of the surgical procedure being performed on the particular patient for display on said display showing interactions between the dynamic image of tissues and the user tool model according to inputs by the user. Geri teaches The SNAP system has a special 
ability to display "Tissue specific intensity".  The original dataset slices are collected and stacked to reconstruct a cube of pixels, or what we call the voxels cube.  The 3D model is a cube volume of voxels.  The transfer function is used to map each voxel intensity value to color and opacity.  That way we 
control the tissue intensity and enabling a surgeon to see what he typically can't see ( paragraph [0064-68]).Geri teaches in  figure 2 with this endoscopic prop view 210 the ability to represent what would be seen on the SNAP screen if the tip of the probe had a camera (simulating the probe as a "virtual endoscope") and provide the ability to rehearse, plan, evaluate, and simulate an endoscopic procedure or other procedures.  The surgeon can manipulate the image using the touchscreen toolbar 220.  And by touching the model on the screen for rotating, zoom in and out (paragraph [0088]). None teaches: 

a medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions, wherein the medical software tool measures: a. changes in color intensity and b. rates at which said color intensities change in response to: heartbeat pushed blood, breathing pushed oxygen or light intensity or modulation from a light source; and c. said momentary changes and rates of changes are analyzed using a database of historical samples; image markers used to delineate tissue areas of interest; annotation data input by said user indicative of quality of observed patient tissue; digital zoom feature activated by location markers used to indicate an area wherein said image stream is processed digitally for presentation of a zoomed in image for presentation to said user; and timers set by a user to facilitate the pace at which a medical procedure is performed.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/      Primary Examiner, Art Unit 2664